Bissell, J.
The question in this case was decided in the court below in conformity to what was understood to have been a previous decision on the circuit. I am satisfied, that the evidence ought to have been admitted. The excess was very trifling ; and the case seems peculiarly to require the application of the maxim—“De minibus non curat lex.” And even had the excess been at all important in point of amount, the entire levy ought not, on that account, to have been avoided ; as the debtor, if aggrieved, in such case, might obtain redress, by application to a court of chancery.
I would advise a new trial.
Peters and Daggett, Js. were of the same opinion.